Pettit, J.
I can not concur in the opinion in this case; and more particularly do I disagree with that part of it which holds that the affidavit on which the warrant was issued was *216properly admitted in. evidence. The complaint expressly charges and avers that an affidavit had been made charging Frank with the commission of a crime, and which is properly described in the complaint. This was denied by the answer, under which it devolved on the State to prove the charge as made in the complaint, and without doing so she was not entitled to judgment on the recognizance. To make this proof, she offered in evidence a paper purporting to be an affidavit, but it' did not charge Frank with the commission of any crime or offence against the State. As well might the allegation in the complaint have been sustained by the introduction of a blank piece of paper, or one with nothing but a large ink blot on it. The affidavit was a nullity, and did not authorize the issuing of the warrant, the arrest of Frank, or the taking of the recognizance; and judgment should not have been rendered for the State.
In the cases in 28 and 30 Ind., cited in the opinion, this court talks about indulging .in presumptions in favor of the action of a justice of the peace. That may be done when the •affidavit is lost, as was the fact in those cases. Not so here, for the affidavit was and is before the court in the record, which shows that no offence was charged against Frank in it. If the foundation of a building is false and rotten, the' superstructure built on it must fall. This is true in morals, mechanics, and law.